Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed December 18, 2020.  Claims 1-3, 6, 8, and 12 are currently amended.  Claims 12-18 are newly added.  Claims 10 and 11 have been canceled herewithin.  Claims 1-9 and 12-18 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 1-9 and 12 under 35 U.S.C. 112(b) for being indefinite is withdrawn in light of applicant’s claim amendments and arguments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Wagstaff, applicant’s representative, on February 3, 2020.
The application has been amended as follows: 
1.	(Currently amended) A method for dispensing drops of a source liquid with a drop dispensing apparatus, the method comprising:
creating a first burst curve data set that relates a range of liquid levels of the source liquid to a range of burst values for dispensing one or more drops of the source liquid having a first drop volume, the range of burst values being related to a plurality of acoustic waves;

creating a first calibration function data set that relates the first drop volume to a first burst value measured at a first liquid level in the first burst curve data set, and that relates the second drop volume to a second burst value measured at the first liquid level in the second burst curve data set;
creating a second calibration function data set that relates the first drop volume to a third burst value measured at a second liquid level in the first burst curve data set, and that relates the second drop volume to a fourth burst value measured at the second liquid level in the second burst curve data set; 
creating a dispensing data set based on a first coefficient of a first function corresponding to the first calibration function data set and a second coefficient of a second function corresponding to the second calibration function data set; 
calculating, based on the dispensing data set, a first new burst value required to dispense one or more drops of the source liquid having a first new drop volume, where the first new drop volume is different from both the first drop volume and the second drop volume; and
dispensing, using the drop dispensing apparatus and based on the first new burst value, one or more drops of the source liquid having the first new drop volume.
12.	(Currently amended) The method of claim 1 wherein the one or more drops are dispensed 

Allowable Subject Matter
Claims 1-9 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the method of drop dispensing, specifically wherein first and second burst curve data sets that relate a range of liquid levels of a source liquid to a range of burst (voltage pulse) values for dispensing one or more drops of the source liquid having first and second drop .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/ Examiner, Art Unit 1798                                                                                                                                                                                         February 3, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798